                  Case 18-12635-LSS             Doc 97        Filed 11/20/18        Page 1 of 3



                     1119IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re:                                                    §    Chapter 11
                                                          §
DAVID’S BRIDAL, INC., et al. 1                            §    Case No. 18-12635 (LSS)
                                                          §
                           Debtors.                       §    Jointly Administered


                               NOTICE OF APPEARANCE AND
                      REQUEST FOR NOTICE AND SERVICE OF PLEADINGS


TO THE CLERK OF THE BANKRUPTCY COURT:

         PLEASE TAKE NOTICE that ColFin 2015-3 Ind Owner, LLC, as successor-in-interest

to Oire Keystone Crossings       II Limited Partnership, as successor-in-interest to Keystone Crossings

II, LLC (“ColFin”), by and through its counsel Singer & Levick, P.C., files this, its Notice of

Appearance and Request for Notice and Service of Pleadings.

         Pursuant to Bankruptcy Rules 2002 and 9007, and Sections 102(1), 342 and 1109(b) of the

Bankruptcy Code, ColFin respectfully requests that all notices given or required to be given in

these proceedings and all papers served or required to be served in these proceedings be served

upon its counsel at the address, telephone number and email address listed below.

                                          Michelle E. Shriro, Esq.
                                           Singer & Levick, P.C.
                                       16200 Addison Road, Suite 140
                                           Addison, Texas 75001
                                            Phone: 972.380.5533
                                             Fax: 972.380.5748
                                      Email: mshriro@singerlevick.com




1
  The Debtors in these cases, along with the last four digits of each Debtor’s Federal Tax Identification Number, are:
David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is: 1001 Washington Street, Conshohocken, Pennsylvania 19428.

NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                                           Page 1
               Case 18-12635-LSS         Doc 97     Filed 11/20/18     Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Rules specified above, but also includes, without limitation, Orders and notices of any Application,

Motion, Petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, whether transmitted or conveyed by mail, delivery, telephone, facsimile, or

otherwise.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notice and Service of Pleadings is without prejudice to: (1) ColFin’s rights, remedies, claims,

actions, defenses, setoffs, or recoupments, in law or in equity, against the Debtor and any other

entities either in this case or in any other action, all of which rights, remedies, claims, actions,

defenses, setoff and recoupments are expressly reserved, and (2) any objection which may be made

to the jurisdiction of the Court, and shall not be deemed or construed to submit ColFin to the

jurisdiction of the Court.

DATED: November 20, 2018




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                          Page 2
               Case 18-12635-LSS          Doc 97     Filed 11/20/18      Page 3 of 3



                                               Respectfully submitted,

                                               SINGER & LEVICK, P.C.

                                               By:       /s/ Michelle E. Shriro
                                                       Michelle E. Shriro
                                                       Delaware Bar No. 3219

                                               16200 Addison Road, Suite 140
                                               Addison, Texas 75001
                                               Phone: 972.380.5533
                                               Fax: 972.380.5748
                                               Email: mshriro@singerlevick.com

                                               ATTORNEYS FOR:
                                               COLFIN 2015-3 IND OWNER, LLC, AS SUCCESSOR-IN-
                                               INTEREST TO OIRE KEYSTONE CROSSINGS II LIMITED
                                               PARTNERSHIP, AS SUCCESSOR-IN-INTEREST TO
                                               KEYSTONE CROSSINGS II, LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that Notice of this document will be electronically mailed to the parties
that are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District, and to the parties listed below via first-class mail,
postage prepaid, on this 20th day of November, 2018.

COUNSEL FOR THE DEBTOR:
Jaime Luton Chapman
Edmond L. Morton
Young Conaway Stargatt & Taylor, LLP
1000 N. King Street
Wilmington, DE 19801

US TRUSTEE:
Timothy Jay Fox, Jr.
Office of the US Trustee
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801

                                                         /s/ Michelle E. Shriro
                                                       Michelle E. Shriro




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADING                             Page 3
